 
 
I 
108th CONGRESS
2d Session
H. R. 5308 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Costello (for himself, Mr. Shimkus, Mr. Rahall, Mr. Whitfield, Mrs. Capito, Ms. Hart, Mr. Boucher, Mr. Holden, and Mr. LaHood) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Surface Mining Control and Reclamation Act of 1977 to modify requirements relating to transfers from the Abandoned Mine Reclamation Fund, and for other purposes. 
 
 
1.Transfers of fundsSection 402(h) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(h)) is amended to read as follows:  
 
(h)Transfers of interest earned by fund 
(1)In generalThe Secretary shall, as of the beginning of each fiscal year beginning on or after October 1, 2004, and before making any allocation with respect to the fiscal year under subsection (g), use an amount not to exceed the amount of interest that the Secretary estimates will be earned and paid to the fund during the fiscal year to make the transfers described in paragraph (2).  
(2)Transfers describedThe transfers referred to in paragraph (1) are the following: 
(A)United Mine Workers of America Combined Benefit FundA transfer to the United Mine Workers of America Combined Benefit Fund, in an amount equal to the difference between— 
(i)the amount that the trustees of the Combined Benefit Fund estimate will be expended from the premium accounts maintained by the Combined Benefit Fund for the fiscal year of the fund in which the transfer is made; minus 
(ii)the amount the trustees of the Combined Benefit Fund estimate the Combined Benefit Fund will receive during such fiscal year in required health benefit premiums. 
(B)United Mine Workers of America 1992 Benefit PlanA transfer to the United Mine Workers of America 1992 Benefit Plan, in an amount equal to the difference between— 
(i)the amount that the trustees of the 1992 Benefit Plan estimate will be expended from the 1992 Benefit Plan during the next calendar year to provide the benefits required by the 1992 Benefit Plan on the date of enactment of this subparagraph; minus  
(ii)the amount that the trustees of the 1992 Benefit Plan estimate the 1992 Benefit Plan will receive during such calendar year in required monthly per beneficiary premiums, including the amount of any security provided to the 1992 Benefit Plan that is available for use in the provision of benefits. 
(C)Multiemployer health benefit planA transfer to the multiemployer health benefit plan established after July 20, 1992, by the parties that are the settlors of the 1992 Benefit Plan referred to in subparagraph (B), in an amount equal to the difference between—  
(i)the amount that the trustees of the multiemployer health benefit plan estimate will be expended from such plan during the next calendar year, to provide benefits no greater than those provided by such plan on the date of enactment of this subparagraph; minus 
(ii)the amount of income that such trustees estimate such plan will receive during such calendar year. 
(3)AdjustmentIf, for any fiscal year, the amount of a transfer under subparagraph (A), (B), or (C) of paragraph (2) is more or less than the amount required to be transferred under that subparagraph, the Secretary shall appropriately adjust the amount transferred under that subparagraph for the next fiscal year.  
(4)Additional amounts 
(A)Previously credited interestNotwithstanding any other provision of law, any interest credited to the fund that has not previously been transferred to the Combined Benefit Fund referred to in paragraph (2)(A) under this section shall be used— 
(i)to transfer to the Combined Benefit Fund such amounts as are estimated by the trustees of the Combined Benefit Fund to offset the amount of any deficit in net assets in the Combined Benefit Fund; and  
(ii)to the extent any such interest remains after the transfer under clause (i), to make the transfers described in subparagraphs (A), (B), and (C) of paragraph (2). 
(B)Previously allocated amountsAll amounts allocated under subsection (g)(2), including interest, before the date of enactment of this subparagraph for the program set forth under section 406, but not appropriated prior to such date, shall be available to the Secretary to make the transfers described in paragraph (2). 
(5)Limitations 
(A)Availability of funds for next fiscal yearThe Secretary may make transfers under subparagraphs (B) and (C) of paragraph (2) for a fiscal year only if the Secretary determines, using actuarial projections provided by the trustees of the Combined Benefit Fund referred to in paragraph (2)(A), that amounts will be available under paragraph (1), after such transfer, for the next fiscal year for making the transfer under paragraph (2)(A).  
(B)Rate of contributions of obligorsA transfer under paragraph (2)(C) shall not be made for a fiscal year unless the persons that are obligated to contribute to the plan referred to in paragraph (2)(C) on the date of the transfer are obligated to make such contributions at rates that are no less than those in effect on the date of enactment of this subparagraph..  
 
